NO. 12-10-00322-CV

                         IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

KAY DUBROCK,                                           §      APPEAL FROM THE 114TH
APPELLANT

V.
                                                       §      JUDICIAL DISTRICT COURT

SMS TRUST, GANDAF U.S.A., INC., d/b/a
SPEEDY FOOD MART, CITY OF TYLER
AND STATE OF TEXAS,
APPELLEES                             §                       SMITH COUNTY, TEXAS

                                MEMORANDUM OPINION
                                      PER CURIAM
       Appellant filed an unopposed motion to dismiss this appeal. As grounds for the motion,
Appellant states that, as a result of mediation, the parties reached an agreement to settle and
compromise their dispute.         Because Appellant has met the requirements of Texas Rule of
Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
       Opinion delivered December 22, 2010.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                  (PUBLISH)